              Case 2:20-cr-00169-RAJ Document 39 Filed 04/13/21 Page 1 of 2




 1
                                                                  HON. RICHARD A. JONES
 2
 3
 4
 5                           UNITED STATES DISTRICT COURT
                            WESTERN DISTRICT OF WASHINGTON
 6                                    AT SEATTLE
 7
     UNITED STATES OF AMERICA,                      )   NO. CR 20-169 RAJ
 8                                                  )
                    Plaintiff,                      )
 9                                                  )   ORDER PERMITTING THE DEPOSIT
               v.                                   )   OF FUNDS INTO THE REGISTRY OF
10                                                  )   THE COURT (LCR 67(a))
     BAOKE ZHANG,                                   )
11                                                  )
                                                    )
12                                                  )
                    Defendant.
                                                    )
13
14          THIS MATTER, having come before the court on Defendant Baoke Zhang’s
15   motion for an order permitting the deposit of $6,500 into the Registry of the Court in
16   accordance with LCR 67(a), and having considered the record and no opposition from
17   the government, the court finds as follows:
18          On March 25, 2021, Mr. Zhang deposited $6,500 into the court’s Registry

19   without an order permitting the deposit. Normally, the Registry would refuse to accept
     the check without an order that accompanies the deposit. However, in this case the
20
     clerk’s office will maintain the funds through Friday April 16, 2021, and will return the
21
     funds if no order is presented by that date.
22
            To track the deposited funds with the instant case, the court ORDERS that the
23
     Registry of the Court shall permit the deposit in accordance with LCR 67(a). The
24
     Registry of the Court shall deposit the $6,500 into an interest-bearing account in
25   accordance with the guidelines set up by the Administrative Office of the Court and
26   tracked with the instant case. Furthermore, the Registry of the Court shall provide a

                                                                 FEDERAL PUBLIC DEFENDER
       ORDER AUTHORIZING DEPOSIT OF FUNDS                           1601 Fifth Avenue, Suite 700
       (Baoke Zhang; CR 20-169 RAJ) - 1                               Seattle, Washington 98101
                                                                                 (206) 553-1100
              Case 2:20-cr-00169-RAJ Document 39 Filed 04/13/21 Page 2 of 2




     receipt of the deposited funds, upon request, to the defendant. Finally, the clerk shall
 1
     deduct from the income earned on the investment a fee as prescribed by the Judicial
 2
     Conference of the United States and set by the Director of the Administrative Office of
 3
     the Court.
 4
 5
            DATED this 13th day of April, 2021.
 6
 7                                                     A
 8                                                     The Honorable Richard A. Jones
 9                                                     United States District Judge

10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26

                                                                 FEDERAL PUBLIC DEFENDER
       ORDER AUTHORIZING DEPOSIT OF FUNDS                           1601 Fifth Avenue, Suite 700
       (Baoke Zhang; CR 20-169 RAJ) - 2                               Seattle, Washington 98101
                                                                                 (206) 553-1100
